Title: IV. Report of the Committee, [2]0 August 1776
From: Committee of the Continental Congress
To: 


                        The great Seal should on one side have the arms of the United States of America which arms should be as follows. The Shield has six Quarters, parti one, coupe two. The 1st. Or, a Rose enammelled gules and argent for England: the 2d Argent, a Thistle proper, for Scotland: the 3d. Verd, a Harp Or, for Ireland: the 4th. Azure a Flower de Luce Or for France: the 5th. Or the Imperial Eagle Sable for Germany: and the 6th. Or the Belgic Lion Gules for Holland, pointing out the Countries from which the States have been peopled. The Shield within a Border Gules entwind of thirteen Scutcheons Argent linked together by a Chain Or, each charged with initial Letters Sable as follows: 1st. NH. 2d M.B. 3d RI. 4th C. 5th NY. 6th NJ. 7th P. 8th DC. 9 M. 10th V. 11th NC. 12th. SC. 13 G. for each of the thirteen independent States of America.
                        Supporters, dexter the Goddess Liberty in a corselet of Armour alluding to the present Times, holding in her right Hand the Spear and Cap and with her left supporting the Shield of the States; sinister, the Goddess Justice bearing a Sword in her right hand, and in her left a Balance.
                        Crest. The Eye of Providence in a radiant Triangle whose Glory extends over the Shield and beyond the Figures.
                        Motto e pluribus unum.
                        Legend round the whole Atchievement. Seal of the United States of America mdcclxxvi.
                        On the other side of the said Great Seal should be the following  Device. Pharoah sitting in an open Chariot a Crown on his head and a Sword in his hand passing through the divided Waters of the Red Sea in Pursuit of the Israelites: Rays from a Pillar of Fire in the Cloud, expressive of the divine Presence and Comman[d] beaming on Moses who stands on the Shore and extending his hand over the Sea causes it to overwhe[lm] Pharoah.
                        Motto Rebellion to Tyrants is Obedience to God.
                    